 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Excel Fortress Limited, et al.,                    No. CV-17-04297-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Vaughn La Verl Wilhelm, et al.,
13                  Defendants.
14
15          The operative complaint in this case (Doc. 62) asserts the following seven counts:

16   (1) violations of the Texas Uniform Trade Secrets Act, (2) violations of the Federal Defend

17   Trade Secrets Act, (3) business disparagement, (4) tortious interference, (5) breach of

18   contract, (6) negligence, and (7) conversion. In counts 1 and 2, five individuals and entities

19   are named as defendants: Vaughn La Verl Wilhelm, Ryan McHugh, Eversource Capital

20   LP, Eversource Group, LP, and Eversource Global Technology LLC. (Id. at 15-16.) Count

21   3, 6, and 7 are asserted only against Wilhelm. (Id. at 17, 19-20.) Count 4 seems to be

22   asserted against all five defendants. (Id. at 18.) Count 5 is asserted only against Wilhelm

23   and McHugh. (Id. at 18-19.)

24          Now pending before the Court is Plaintiffs’ motion, under Federal Rule of Civil

25   Procedure 41(a)(2), to dismiss most of these counts and defendants without prejudice.

26   (Doc. 123.) Specifically, Plaintiffs move to dismiss all counts without prejudice as to four

27   of the defendants (McHugh and the three Eversource entities) and move to dismiss Counts

28   1 and 2 without prejudice as to defendant Wilhelm. (Id.) Plaintiffs further state they will
 1   “agree to condition the dismissal without prejudice upon the trade secret claims (Counts I
 2   and II) being refiled in this Court and before the Honorable Dominic W. Lanza.” (Doc.
 3   123 at 4.)
 4             In their response, Defendants don’t oppose the relief sought by Plaintiffs but believe
 5   the dismissal should be conditioned on a requirement that all of the dismissed counts—not
 6   just the trade secret claims in Counts 1 and 2—must be re-filed in this Court. (Doc. 127 at
 7   1-2.) 1
 8             The Court agrees with Defendants. Plaintiffs haven’t attempted to explain why the
 9   condition they concede should be applied to their dismissal of Counts 1 and 2 shouldn’t
10   also apply to their dismissal of the remaining counts.
11             Because Plaintiffs didn’t agree to this condition in their motion, the Court cannot
12   simply grant their motion. Instead, the court must “grant[ ] to the plaintiff the option to
13   refuse the voluntary dismissal if the conditions imposed are too onerous.” Lau v. Glendora
14   Unified Sch. Dist., 792 F.2d 929, 930 (9th Cir. 1986). To accomplish this, the court must
15   “provide [Plaintiffs] a reasonable period of time within which to refuse the conditional
16   voluntary dismissal by withdrawing [their] motion for dismissal or to accept the dismissal
17   despite the imposition of conditions.” Id. at 931.
18             Accordingly, IT IS ORDERED that Plaintiffs have 7 days, from today’s date, to
19   consider whether to accept the proposed dismissal on the terms outlined above or to
20   withdraw their motion to dismiss. Plaintiffs must, before the expiration of this period,
21   inform the Court of their decision by filing a notice through the CM/ECF system. A failure
22   to respond within this period will be deemed an acceptance of the Court’s proposed terms.
23             If Plaintiffs accept these terms (or fail to respond), the Court will issue a separate
24   order granting the motion to dismiss (Doc. 123) on the following terms: (1) all claims
25   against defendants McHugh, Eversource Capital LP, Eversource Group, LP, and
26   Eversource Global Technology LLC will be dismissed without prejudice, with the
27   condition that, if Plaintiffs seek to reassert any of those claims in the future, such claims
28   1      After Defendants’ response was filed, Plaintiffs informed the Court that they would
     not be submitting a reply.

                                                    -2-
 1   must be refiled in this Court before the undersigned judge; and (2) Claims 1 and 2 against
 2   defendant Wilhelm will be dismissed without prejudice, with the condition that, if Plaintiffs
 3   seek to reassert any of those claims in the future, such claims must be refiled in this Court
 4   before the undersigned judge.
 5          Dated this 24th day of January, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
